



EXHIBIT 10.4



TO:    Michel Lussier


FR:    Heather Ace, EVP Human Resources


Date:    May 22, 2013


RE:    Relocation Agreement



The following outlines relocation benefits available to you as a result of your
transition. The relocation benefits are not to exceed $175,000 and must be used
and paid in totality by March 15, 2014.


Below are the various categories that fall under Volcano's relocation program:


Movement of Household Goods
Volcano will arrange to move your household goods from your home in Canada to
San Diego, California. Volcano will work with you to arrange a vendor on a
direct-billed basis.


Closing Costs*
Volcano will reimburse you for seller's closing costs/realtor fees associated
with the sale of your current home in Canada. Volcano will reimburse you for
buyer's closing costs/realtor fees associated with the purchase of a primary
residence in the San Diego, California area. Upon the execution of your real
estate process, please submit the appropriate documentation along with a Volcano
expense reimbursement form to the Human Resource department. This dollar amount
will be grossed up for tax purposes.


Temporary Housing*
Through our corporate housing provider or a private party, Volcano will provide
up to three (3) months of temporary corporate housing on a direct-bill basis for
your transition to the San Diego, California area.


Storage of Household Goods
Volcano will arrange to store your household goods at a local storage facility
for the duration of your temporary housing stay on a direct-billed basis.


House Hunting Trip
Volcano will provide, through expense reimbursement, a three-day/two-night
residence hunting trip (airfare, hotel, car rental, & meals). During this trip,
Volcano will arrange for a relocation assistance service to assist with your
housing search.


Transportation
Volcano will provide, through expense reimbursement, for transportation for you
to and from your primary location to San Diego, California as needed for the
relocation process.



1

--------------------------------------------------------------------------------





EXHIBIT 10.4

Final Transportation
Volcano will provide, through expense reimbursement, for final transportation
for you and your family to the San Diego, California area.


Relocation Agreement Policy
Should you voluntary resign from Volcano Corporation within twenty four (24)
months from your transition date (June 3, 2013), you will be required to
reimburse Volcano for incurred relocation expenses on a pro-rated basis. Should
any dispute subsequently develop between you and the Company relating to your
relocation agreement, any such dispute will be required to be submitted to
binding arbitration with the American Arbitration Association (“AAA”) under the
then existing Employment Arbitration Rules of the AAA.




I hereby accept the above relocation benefits and agree to abide by the terms
outlined in this agreement:




/s/ Michel Lussier            
Michel Lussier                                 Date: May 31, 2013


/s/ Heather Ace
Heather Ace                                    Date: June 3, 2013
EVP, Human Resources


*These items are taxable per current IRS guidelines and will be reported as
compensation to the employee. However, the company will pay the estimated taxes
associated with these benefits (personal income tax, state tax, Medicare, etc.)
by grossing up the net amount of these relocation expenses in an effort to
minimize the tax burden associated with this requirement. The gross-up
calculation will be based upon your personal payroll profile on record with the
Company unless an alternative approach is considered appropriate by the Company.
If another approach is used, you will be contacted by the Company. The total
taxable moving expenses will be reported on your 2013 form W-2 in accordance
with IRS regulations and guidelines.



2